Title: From George Washington to William Pearce, 22 May 1796
From: Washington, George
To: Pearce, William


        
          Mr Pearce,
          Philadelphia 22d May 1796.
        
        Your letter of the 15th instt, enclosing the Reports of the preceeding Week, came duly to hand.
        I am glad to hear that the weather has been Seasonable of late; but sorry indeed, to find by your letter that the grain & grass has received so little benefit from the rains which have fallen; here,

in great abundance. And it is peculiarly unfortunate after giving so high a price for clover Seed, that it should either not have come up, or been destroyed afterwards, by the drought. Has your Corn come up well, & how does it thrive? And how does the Oats—Peas—Chiccory—and other things which have been sown, and planted this Spring come on?
        It is much to be regretted, and I do regret exceedingly, that the Honey locusts which have been set out, should have perished—It would seem I think as if I never should get forward in my plan of hedging. With respect to the transplanting of Cedar (or any other evergreen) I am persuaded there is no other sure way of getting them to live, than by taking them up in the winter with a block of frozen earth around the Roots (and as large as it can conveniently be obtained—proportioned to the size of the plant)—This not only gives them their mother earth, but by its adhesion to the principal roots, it nourishes the body until the fibres from the former shoot sufficiently to secure the vegitation & thriftiness of the plant. I transplanted thousands of Pine & Cedar without getting scarcely one to live until I adopted the above method; after which, so long as it was practiced, I never lost one. Witness the pine groves by the Gardens; both of which were planted in this manner, and to the best of my recollection not one of them died: whereas, out of the first planting, just as they now are, not more than two or three of them lived.
        I am very sorry indeed to hear of the damage which the family piece of the Marquis de la Fayette has sustained. and am unable to account for it. If the window shutters had been left open, I should have attributed it more to the sun, than to the dryness of the Air.
        Ask Peter, if some of the Mares wch I took down with me, when I went alone to Mount Vernon in April of last year, did not go to the Jack at that time? If they did not, their foaling will be much about the time I shall be on the Road which will be unfortunate.
        For what purpose is the Well house from the Mansion, carried to Union Farm? Save a plenty of the best Hay of last year for my horses, as I had rather they should be fed upon old, than the Hay of this season, when I come home. I am Your friend
        
          Go: Washington
        
      